           Case 3:94-cv-02080-GAG Document 1520 Filed 07/17/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

                              Plaintiff;
                                                             No. 94-CV-2080 (CCC)
              v.

    COMMONWEALTH OF PUERTO RICO, et
    al.,
                              Defendants.

           INFORMATIVE MOTION BY THE UNITED STATES REGARDING THE
             STATUS OF DEFENDANT’S COMPLIANCE WITH THIS COURT’S
                     ORDERS RELATED TO FACILITY SAFETY

           Plaintiff United States of America (“United States”), through counsel, files this motion to

inform the Court of the status of the Commonwealth of Puerto Rico’s (“Commonwealth”)

compliance with the Court’s orders addressing serious safety concerns. Since August 2019, the

Commonwealth has failed to comply with several related agreements and Court orders. See Joint

Mot. to Address Immediate Safety Issues, ECF No. 1402, August 26, 2019; Order, ECF No.

1478, April 13, 2020. In anticipation of the August 5, 2020 status conference, the United hereby

sets out the procedural history of this matter that will be addressed at the status conference.

                              I.      Procedural and Factual Background

            On August 10, 2019, the Monitor informed the Court of serious concerns impacting

 the safety of the facilities and the Commonwealth’s compliance with the Settlement

 Agreements. Informative Mot., ECF 1397, August 10, 2019. Specifically, the Monitor

 reported that serious fights, cuttings, and suicide attempts had occurred in the

 Commonwealth’s juvenile facilities while staff members were off duty or not adequately



                                                    1
       Case 3:94-cv-02080-GAG Document 1520 Filed 07/17/20 Page 2 of 4




supervising youth. Id. at App. B, ECF 1397-2. The Monitor concluded that the

Commonwealth’s staffing rosters were inadequate to ensure youth safety. Id. at App. A, ECF

1397-1. Additionally, the Monitor noted that the Commonwealth failed to report serious

incidents involving youth, preventing the Monitor from adequately monitoring the Settlement

Agreement. Id. at 2. Finally, the Monitor recommended that the Commonwealth develop

policy changes to prevent the isolation of youth who do not pose a threat to others. Id. at 5.

       Subsequently, the Parties filed a joint motion agreeing that the Commonwealth would

produce, among other documents, a plan to hire more staff, an agreement on the definition of

isolation to inform policy changes, and a notification once it digitized access to incident

reports. Joint Mot., ECF 1402, August 26, 2019 (“August 2019 Joint Motion”).

       After the Monitor and the United States reported that the Commonwealth had not

complied with the August 2019 joint motion, this Court ordered the parties to update the

deadlines in their joint agreement by March, 1, 2020. At our March 13 status hearing, this

Court further extended the deadline to update the parties’ joint agreement. Minutes of

Proceeding and Order, ECF No. 1472 at 2, March 13, 2020.

       On April 9, 2020, the parties filed a joint motion updating the August 2019 Joint

Motion. ECF No. 1477. In the new joint motion, the parties agreed that the Commonwealth

would produce:

      1. A plan to address critical staffing shortages by June 30, 2020;
      2. Modified isolation policies and procedures within 60 days of the Court’s approval
         of the Motion;
      3. A digitized incident reporting system by June 30,2020.

       The Court approved the joint motion and entered it as an order of the Court. Order,

ECF No. 1478, April 13, 2020.

       The Court’s April 13 order required that the Commonwealth take actions to ensure its

                                                2
       Case 3:94-cv-02080-GAG Document 1520 Filed 07/17/20 Page 3 of 4




ability to protect the safety of the youth in the facilities. Yet as of the date of this filing, the

Commonwealth has failed to produce a staffing plan, finalize new isolation policies, or to

digitize its incident reporting system. The Commonwealth has neither requested more time

from this Court nor advised the United States of a need for additional time.

                                          II.     Conclusion

        Wherefore, the United States respectfully submits this informative motion to document

the procedural history of the Parties’ Agreements and the Court’s orders regarding DCR’s

continuing facility safety issues as an aid to the Court in anticipation of the August 5, 2020

status conference.

      Respectfully submitted, this 17th day of July 2020,


                                            ERIC S. DREIBAND
                                            Assistant Attorney General
                                            Civil Rights Division

                                            STEVEN H. ROSENBAUM
                                            Chief
                                            Special Litigation Section

                                            WINSOME G. GAYLE (G02106)
                                            Special Counsel
                                            Special Litigation Section

                                            S/ Ryan C. Wilson
                                            RYAN C. WILSON (G02913)
                                            RICHARD C. GOEMANN (G02503)
                                            Trial Attorneys
                                            U.S. Department of Justice
                                            Civil Rights Division
                                            Special Litigation Section
                                            950 Pennsylvania Avenue, NW
                                            Washington, DC 20530
                                            Tel: (202) 305-9937
                                            Fax: (202) 514-4883
                                            Ryan.wilson@usdoj.gov

                                            Attorneys for Plaintiff


                                                   3
        Case 3:94-cv-02080-GAG Document 1520 Filed 07/17/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that the foregoing was filed electronically on this 17th day of July 2020, with

the Clerk of Court using the CM/ECF System, which will provide notice of such filing to all

registered parties.



                                           S/ Ryan C. Wilson
                                           RYAN C. WILSON
                                           U.S. Department of Justice
                                           Civil Rights Division
                                           Special Litigation Section
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530
                                           Tel: (202) 305-9937
                                           Fax: (202) 514-4883
                                           Ryan.wilson@usdoj.gov




                                                 4
